Citation Nr: 0942840	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-13 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bronchitis, to 
include as due to in-service exposure to herbicide agents.

2.  Entitlement to service connection for a pectus disorder 
on an aggravation basis.

3.  Entitlement to service connection for tuberculosis.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD)

5.  Entitlement to service connection for bilateral eye 
damage, to include as secondary to service-connected diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and V.B.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2007 and February 2008 rating decisions 
of the above Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran and V.B., his fiancée, testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the above VARO in April 2009; a transcript is of record.


FINDINGS OF FACT

1.  During his active service, the Veteran served in the 
Republic of Vietnam during the Vietnam era.

2.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's bronchitis 
is related to his military service, to include as due to 
exposure to herbicide agents.

3.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's pectus 
disorder was aggravated by military service.

4.  The competent and probative evidence of record 
preponderates against a finding that the Veteran has been 
diagnosed with tuberculosis, and tuberculosis was not 
manifested within three years of active service.

5.  The competent and probative medical evidence 
preponderates against a finding that the Veteran has been 
diagnosed with PTSD.

6.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's bilateral 
eye damage is related to his military service, or is 
proximately due to or the result of the Veteran's service-
connected diabetes mellitus, type II, on either a causation 
or aggravation basis.


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service, to 
include as a result of in-service exposure to Agent Orange or 
other herbicide agents.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).

2.  The Veteran's pectus disorder was not aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.310.

3.  Tuberculosis was not incurred in or aggravated by service 
and cannot be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1111, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

4.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

5.  Bilateral eye damage was not incurred in or aggravated by 
service, nor is it proximately due to, the result of, or 
aggravated by the Veteran's service-connected diabetes 
mellitus, type II.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In March 2007 and September 2008 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the October 2007 and 
February 2008 rating decisions, February 2008 and September 
2008 SOCs, and September 2008 SSOC explained the basis for 
the RO's action, and the SOCs and SSOC provided him with 
additional periods to submit more evidence.  It appears that 
all obtainable evidence identified by the Veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the March 2007 and September 
2008 letters which VA sent to the Veteran.

Regarding the duty to assist, the RO did not afford the 
Veteran a VA examination for his bronchitis, pectus disorder, 
tuberculosis, and PTSD.  In this regard, the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  

These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In the present case an examination 
is not necessary because there is not competent evidence of 
current bronchitis, pectus disorder, tuberculosis, or PTSD.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(d) (2009).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  
Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 
253 (lay evidence of in-service incurrence is sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as tuberculosis, become manifest to a 
degree of 10 percent or more within three years after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309(a) (2009).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  An increase in severity of 
a non-service-connected disorder that is proximately due to 
or the result of a service-connected disability, and not due 
to the natural progress of the non-service-connected 
condition, will be service connected.  Aggravation will be 
established by determining the baseline level of severity of 
the non-service-connected condition and deducting that 
baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2009).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b) (2009).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a 
higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to 
have been aggravated by active military service when there is 
an increase in disability during service, unless there is 
clear and unmistakable evidence (obvious and manifest) that 
the increase in disability is due to the natural progress of 
the disability or disease.  38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.306 (a), (b) (2009).  Aggravation 
of a pre-existing condition may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

Regarding the question of aggravation of a pre-existing 
condition, essentially, the law as recently interpreted under 
Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 
3-2003 (July 16, 2003), mandates that, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease. History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition. 38 U.S.C.A. § 1153.  However, if VA fails to rebut 
the section 1111 presumption, the claim is one for service 
connection, not aggravation.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The law provides that, if a Veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: AL 
amyloidosis, chloracne or other acneform disease consistent 
with chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

The governing law further provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

Under Section 3 of the Agent Orange Act of 1991, Pub. L. No. 
102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure.  The NAS was 
to determine, to the extent possible, whether there is a 
statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in 
the Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  The NAS was required to submit reports of 
its activities every two years.  

A. Service Connection for Bronchitis

The Veteran's service treatment records (STRs) do not show 
any complaints, treatment or diagnoses related to bronchitis.  
The Veteran wrote on a VA authorization form that he was 
treated at S.J. Hospital, a private facility, for bronchitis 
in December 1999.  The records from S.J. Hospital that have 
been associated with the claims file do not show any 
treatment for bronchitis.  At February 2001 treatment with 
A.H. Family Care Clinic, a private facility, the Veteran 
complained of having a cold for two weeks with wheezing, 
coughing, and chest congestion.

The Veteran testified at the April 2009 hearing that he first 
noticed his bronchitis in 1971.  Since that time he said that 
he gets coughs that last for two weeks and that he coughs up 
"a bunch of stuff."  Doctors have told him that it is 
bronchitis.  He has been treated with a nebulizer and 
medication and he rated the severity as a four or five out of 
ten.  The Veteran believes that he has bronchitis due to the 
conditions on the ship that he served on.  Ms. B testified 
that she notices that when the Veteran gets a cough it 
lingers for more than two weeks and keeps him up at night.

The Veteran alleged in his claim that his bronchitis is due 
to exposure to Agent Orange during his active service.  His 
service personnel records show that he served in Vietnam 
during the Vietnam era.  Therefore, there is no question that 
the Veteran is entitled to the presumption of exposure to 
Agent Orange or other herbicides in service due to his 
service in Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009), upholding 
VA's regulation requiring that a Veteran must establish 
"presence at some point on the landmass or the inland waters 
of Vietnam" in order to qualify for the Agent Orange 
exposure presumption.  

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on the studies by the NAS, has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  The most 
recent issuance by the Secretary has added AL amyloidosis to 
the list of presumptive disabilities in the regulation.  See 
Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009).  However, 
since the Secretary has not specifically found any linkage 
between bronchitis and herbicide exposure, the claimed 
disorder cannot be presumed to be due to Agent Orange 
exposure.

We recognize the sincerity of the arguments advanced by the 
Veteran that his bronchitis is service connected.  However, 
the resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation, such as the Veteran and Ms. B describing his 
cough.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, bronchitis 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  In the present case, there is no 
evidence of record that the Veteran has been diagnosed with 
bronchitis.

Because the evidence preponderates against the claim of 
service connection for bronchitis, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B. Service Connection for a Pectus Disorder

The STRs show that at the Veteran's enlistment examination in 
October 1969 he was noted to have a mild pectus excavation.  
The STRs do not show further complaints or treatment related 
to the mild pectus excavation.  The Board therefore finds 
that there is clear and unmistakable evidence that the 
Veteran's pectus disorder existed prior to service and was 
not aggravated by service.  See VAOPGCPREC 3-2003; Wagner, 
supra.  Furthermore, the post-service records do not show any 
complaints or treatment related to a pectus disorder.

We recognize the sincerity of the arguments advanced by the 
Veteran that his pectus disorder was aggravated by his active 
service.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu, supra.  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan, supra.  However, a pectus disorder requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  In the present case there is no evidence of 
record that the Veteran's pre-existing pectus disorder was 
aggravated by his active service.

Because the evidence preponderates against the claim of 
service connection for a pectus disorder, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

C. Service Connection for Tuberculosis
  
Tuberculosis may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within three years after termination of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by section 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  38 
C.F.R. § 3.371(a).  A diagnosis of pulmonary tuberculosis 
will be acceptable only when provided in: (1) service 
department records; (2) VA medical records of examination, 
observation or treatment; or (3) private physician records on 
the basis of that physician's examination, observation or 
treatment of the veteran and where the diagnosis is confirmed 
by acceptable clinical, X-ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374; 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).

The STRs show that the Veteran had a positive skin test, but 
there is no evidence of any diagnosis of active tuberculosis 
at any time.  The Veteran testified at the April 2009 hearing 
that he had to have chest X-rays twice a year after service 
for his work as a paramedic.  He said that he was told that 
he tested positive, but no positive test results have been 
associated with the claims file.  

The Veteran has not been diagnosed with tuberculosis.  Absent 
proof of the existence of the disability being claimed, there 
can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board 
recognizes that the Court of Appeals for Veterans Claims has 
held that the presence of a chronic disability at any time 
during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, 
where, as here, the overall evidence of record fails to 
support a diagnosis of the claimed condition at any time 
during the claim, that holding is inapplicable.

Because the evidence preponderates against the claim of 
service connection for tuberculosis, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

D. Service Connection for PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App 
128 (1997).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

With respect to the second element for a diagnosis of PTSD, 
if the evidence shows that the veteran did not serve in 
combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).
 
The Veteran's personnel records show that he served on the 
U.S.S. Pitkin.  His DD Form 214 indicates that he was awarded 
the National Defense Service Medal and Vietnam Service Medal 
(1 star).

The Veteran's STRs and post-service treatment records do not 
show any complaints, treatment, or diagnoses related to PTSD.  

The Veteran wrote in a statement submitted in July 2007 that 
his boat transported troops, weapons, ammunition, heavy 
vehicles, and half tracks from port cities in Vietnam to 
combat zones in Da Nang and up Camron Bay.  In one incident 
they were ordered not to return fire because of the 
ammunition and equipment they were carrying.  The Veteran was 
on early morning watch when they were ambushed from the 
shore.  One PT boat was turned over and another fired into 
the bank, ripping trees and bushes apart.  A subsequent air 
strike left the bank in a ball of fire.  The Veteran wrote 
that he still has nightmares of the boat being blown up and 
of men in the water.  He has had uncontrollable outbursts of 
anger and rage which have led to two divorces and a road rage 
incident that almost led to his incarceration.  The Veteran 
has completed an anger management class, done community 
service, and joined a church in order to help contain his 
rage.

Ms. B wrote in a statement received in July 2007 that she has 
known the Veteran for 15 years and that he has always had a 
bit of a temper.  She has noticed an increase in his mood 
swings and tantrums.  In her opinion the Veteran is sometimes 
next to impossible to get along with, as the "smallest of 
things can set him off," causing him to be upset, angry and 
argumentative.  The Veteran tried to cover up these actions 
but lately it had been more difficult for him to control 
them.

The Veteran wrote in a September 2007 statement that in 
Vietnam his boat was responsible for transporting a battalion 
of Marines up the Da Nang River and that they were fired upon 
from shore by small arms, rockets and mortars.  There was a 
battle when one of their escort boats was turned over by 
explosive rounds going off next to and under it, which caused 
everyone aboard to be ejected into the river.  Several men 
were killed and others were wounded from fire from the shores 
as the crew of the Veteran's boat rescued them.

An October 2007 memorandum indicates that the RO did not have 
information of sufficient specificity to verify the Veteran's 
alleged stressors.

The Veteran testified at the April 2009 hearing that he rates 
his PTSD as an eight out of ten.  He said that he is not in 
any individual or group therapy but would like to get help.  
Ms. B testified that she has worked as a certified nursing 
assistant and that the Veteran's symptoms she has observed 
include anger, restlessness, jumpiness, paranoia, difficulty 
sleeping, and road rage.  She feels that the Veteran is quick 
tempered and noted that he does not go out much.

The Veteran has not been diagnosed with PTSD.  Absent proof 
of the existence of the disability being claimed, there can 
be no valid claim.  See Gilpin, supra; Degmitech, supra; 
Brammer, supra; Rabideau, supra.  The Board recognizes that 
the Court of Appeals for Veterans Claims has held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  McClain, supra.  
However, where, as here, the overall evidence of record fails 
to support a diagnosis of the claimed condition at any time 
during the claim, that holding is inapplicable.  The Board 
need not evaluate the other elements necessary for service 
connection for PTSD, since the absence of one requirement 
means an award of service connection is not possible.  The 
Board encourages the Veteran to submit any additional records 
he may obtain in the future to reopen his claim of service 
connection for PTSD.

Because the evidence preponderates against the claim of 
service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

E. Service Connection for Bilateral Eye Damage

The Veteran's STRs do not show any complaints, treatment or 
diagnoses related to his eyes.  At his discharge examination 
in July 1971 his vision was 20/20.

M.P., M.D., a private physician, wrote in December 2004 that 
he examined the Veteran's eyes.  The Veteran had no specific 
ocular complaints except for blurred vision up close.  His 
ocular history was significant for a gas tank blowing up in 
his face with minor ocular injury, and he wore glasses for 
reading only.  On examination, pupils, ocular motility, and 
confrontation fields were normal.  The best corrected visual 
acuity was 20/20 bilaterally for near and distance.  Slit 
lamp examination revealed a clear, quiet anterior segment in 
both eyes, and bilateral tension by applanation was 20 mmHg.  
Dilated fundoscopic examination in the right eye revealed 
discs flat with a cup-to-disc ratio of 0.4.  The mascula, 
vessels and periphery were normal without changes of 
diabetes.  In the left eye, the discs were flat, the cup-to-
dish ratio was 0.6 with normal macula, vessels and periphery 
without changes of diabetes.  Dr. P diagnosed the Veteran 
with diabetes without nonproliferative diabetic retinopathy 
and cup-to-disc asymmetry, suspicious for glaucoma.  Follow 
up treatment in 2007 did not indicate that the Veteran had 
diabetic retinopathy.

In January 2008 the Veteran had a VA examination for his eyes 
at which it was noted that he had not been compliant with his 
glaucoma medication.  The examiner also noted that there was 
no history of hospitalization or surgery for the eyes, 
trauma, eye neoplasm, or congestive or inflammatory glaucoma.  
The Veteran did not have symptoms in either eye, there had 
been no periods of incapacitation due to eye disease, there 
was no keratoconus, and adequate correction was possible 
without contact lenses.  His far vision was 20/40 uncorrected 
and 20/20 corrected bilaterally and his near vision was 20/50 
uncorrected and 20/25 corrected bilaterally.  The examiner 
did not feel that there was a visual field defect, homonymous 
hemianopsia, or scotoma.  The findings on fundoscopic and 
slit lamp examinations were abnormal.  The examiner diagnosed 
the Veteran with diabetes mellitus without diabetic 
retinopathy, primary open angle glaucoma bilaterally with 
non-compliance to recommended treatment, and mixed age 
related cataracts, not yet visually significant.  At a 
January 2008 VA examination for diabetes mellitus it was 
noted that the Veteran had glaucoma, glasses for reading, and 
occasional blurred vision.

The VA eye examiner opined in an August 2008 examination 
report addendum that the Veteran's primary open angle 
glaucoma was not at least as likely as not due to or 
aggravated by the service connected diabetes mellitus.  The 
examiner noted that primary open angle glaucoma is elevated 
eye pressure resulting in optic nerve damage not caused by 
obstruction of the anterior chamber angle.  On clinical 
examination, the Veteran's anterior chamber angles were 
evaluated and showed no evidence of neovascularization in 
both eyes.  The examiner noted that glaucoma caused by 
diabetes mellitus is called neovascular glaucoma and involves 
abnormal blood vessels that grow in the peripheral retina and 
in the anterior chamber angle, causing closure of the angle.  
The Veteran has diabetes mellitus without any evidence of 
current or previous neovascularization of the retina or the 
anterior chamber angle.

At the April 2009 hearing the Veteran rated the problems with 
his eyes as a nine out of ten because he cannot see things 
clearly and cannot read without his glasses.  He gets 
headaches in the area of his forehead just above his eyes.  
Ms. B testified that the Veteran often has her drive because 
his eyes are bothering him and that he rubs his eyes a lot.  
In addition, he complains that it feels like he has a film 
over his eyes, it always feels like he has something in his 
eyes, and that his eyes stay dry.

We recognize the sincerity of the arguments advanced by the 
Veteran that his bilateral eye damage is service-connected, 
to include as secondary to diabetes mellitus, type II.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, supra.  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan, supra.  However, eye disorders require 
specialized training for a determination as to diagnosis and 
causation, and are therefore not susceptible of lay opinions 
on etiology.  In the present case there is no evidence of a 
nexus between the Veteran's eye damage and his active service 
on a direct or secondary basis.  The Board notes that Dr. P 
and the VA examiner opined that the Veteran's eye damage is 
not due to his service-connected diabetes mellitus, type II.

Because the evidence preponderates against the claim of 
service connection for bilateral eye damage, to include as 
secondary to service-connected diabetes mellitus, type II, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for bronchitis is denied.

Service connection for a pectus disorder is denied.

Service connection for tuberculosis is denied.

Service connection for PTSD is denied.

Service connection for bilateral eye damage, to include as 
secondary to service-connected diabetes mellitus, type II, is 
denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


